 
 
I 
108th CONGRESS 2d Session 
H. R. 4704 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Ose (for himself, Mr. Doolittle, Mr. Carson of Oklahoma, and Mr. Dooley of California) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to establish tax credits for climate neutral combustion technologies. 
 
 
1.Expansion of renewable resource credit to include climate neutral combustion processes 
(a)In generalSection 45(c)(1) of the Internal Revenue Code of 1986 (relating to qualified energy resources) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following: 
 
(D)resources used to produce climate neutral combustion.. 
(b)Climate neutral combustion definedSection 45(c) of such Code (relating to definitions) is amended by adding at the end the following: 
 
(5)Climate neutral combustion 
(A)In generalThe term climate neutral combustion means a combustion system to generate electricity, wherein the combustion is fueled by biomass or fossil energy carriers, where the carbon dioxide, which is released during the combustion process, is captured and applied to a useful purpose, or stored in the Earth’s subsurface by sequestration, and from which there are no atmospheric emissions of mercury or greenhouse gases, nor emissions that form fine particles, smog, or acid rain. 
(B)BiomassFor purposes of subparagraph (A), the term biomass means— 
(i)any portion of a crop containing cellulose, including rice or other grain hulls or straws, seeds or pits of fruits, nut hulls, orchard residue, tree trimmings, soybean matter, sugarcane or grape bagasse, and 
(ii)agricultural wastes (other than wastes described in clause (i)), including chicken, cattle, pig, or other livestock waste. 
(C)Fossil energy carriersFor purposes of subparagraph (A), the term fossil energy carrier means— 
(i)a fossil fuel, such as coal, lignite, petroleum, natural gas, including petcoke, and 
(ii)refined or gasified forms of such fossil fuels.. 
(c)Qualified facilitySection 45(c)(3) of such Code (defining qualified facility) is amended by adding at the end the following: 
 
(D)Climate neutral combustion facilityIn the case of a facility using a climate neutral combustion process to produce electricity, the term qualified facility means any facility owned by the taxpayer which is originally placed in service after December 31, 2004.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
